

DAVITA INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY




ARTICLE I


PURPOSE


The primary purposes of the DaVita Inc. (the “Company”) Non-Employee Director
Compensation and Reimbursement Policy (this “Policy”) are as follows:


•
to pay differentially higher compensation for higher levels of work,
responsibility and performance;



•
to provide a compensation structure that will attract highly competent
candidates; and



•
to provide a significant portion of compensation in the form of equity-based
awards to align non-employee director compensation with increases in long-term
shareholder value.



All references to “Director” in this Policy shall mean a member of the Company’s
Board of Directors (the “Board”) who is not employed by the Company.


ARTICLE II


BASE ANNUAL RETAINER


Each Director shall receive a base annual retainer (the “Base Annual Retainer”)
of up to Two Hundred Seventy Thousand Dollars ($270,000) per fiscal year as
follows:


2.1    Cash:    Eighty Thousand Dollars ($80,000) to be paid in quarterly
installments made within five business days of the last calendar day of each
fiscal quarter;


2.2    Stock Settled Stock Appreciation Rights: Ninety-Five Thousand Dollars
($95,000) to be paid in the form of stock-settled stock appreciation rights
(“SSARs”). The SSARs shall be subject to the following terms and conditions (the
“SSAR Grant Terms”):


2.2.1
Grant Date: The SSARs shall be granted on the date of the Company’s annual
meeting of stockholders.



2.2.2
Amount: The number of SSARs to be granted shall be the nearest whole number of
shares determined by dividing $95,000 by twenty percent (20%) of the closing
market price of the Company’s common stock as listed on the New York Stock
Exchange on the Grant Date.



2.2.3
Vesting: The SSARs shall vest one hundred percent (100%) on the one year
anniversary following the Grant Date.



2.2.4
Expiration: The SSARs shall expire five years following the Grant Date.



2.3    Direct Stock Issuances: Ninety-Five Thousand Dollars ($95,000) to be paid
in the form of direct stock issuances (“DSIs”) granted quarterly. The DSIs shall
be subject to the following terms and conditions (the “DSI Grant Terms”):


2.3.1
Grant Date: The DSIs shall be granted on the last day of each fiscal quarter.



2.3.2
Amount: The number of DSIs to be granted shall be the nearest whole number of
shares as determined by dividing $23,750 by the closing market price of the
Company’s common stock as listed on the New York Stock Exchange on the last
trading day of each fiscal quarter.



2.4    Proration: The Base Annual Retainer shall be prorated, as applicable,
based on the days of service on the Board within a fiscal quarter. SSARs granted
on a prorated basis shall be granted and priced as of the close of market on the
first day of service on the Board, which date shall be determined by the Board
upon such individual’s appointment as a Director.


ARTICLE III


ANNUAL RETAINER PREMIUM – LEAD INDEPENDENT DIRECTOR


A Director serving as the Lead Independent Director of the Board shall be paid a
premium (the “Lead Director Premium”) of up to One Hundred Twenty-Five Thousand
Dollars ($125,000) per fiscal year as follows:


3.1    Cash:    Thirty-Seven Thousand Five Hundred Dollars ($37,500) to be paid
in quarterly installments made within five business days of the last calendar
day of each fiscal quarter.


3.2    Stock Settled Stock Appreciation Rights: Forty-Three Thousand Seven
Hundred Fifty Dollars ($43,750) to be paid in the form of SSARs, subject to the
SSAR Grant Terms provided in Section 2.2 above.


3.3    Direct Share Issuances: Forty-Three Thousand Seven Hundred Fifty Dollars
($43,750) to be paid in the form of DSIs to be granted quarterly, subject to the
DSI Grant Terms provided in Section 2.3 above.


3.4    Proration: The Lead Director Premium shall be prorated, as applicable,
based on the days of service on the Board within a fiscal quarter. SSARs granted
on a prorated basis shall be granted and priced as of the close of market as
listed on the New York Stock Exchange on the first day of service, which date
shall be determined by the Board upon such Director’s appointment as the Lead
Independent Director.




ARTICLE IV


ANNUAL RETAINER PREMIUM – COMMITTEE CHAIRS


A Director serving as a Chair of a committee (“Committee”) of the Board shall be
paid a cash premium (the “Chair Premium”) per fiscal year as follows:
 
4.1    Chairs of the Audit, Compensation and Compliance
Committees:    Fifty-Thousand Dollars ($50,000) to be paid each in quarterly
installments made within five business days of the last calendar day of each
fiscal quarter.


4.2    Chairs of the Public Policy and Clinical Performance Committees:
Twenty-Five Thousand Dollars ($25,000) to be paid each in quarterly installments
made within five business days of the last calendar day of each fiscal quarter.


4.3    Chair of the Nominating and Governance Committee: No Chair Premium will
be paid for services provided as Chair of the Nominating and Governance
Committee.


4.4    Proration: A Chair Premium shall be prorated, as applicable, based on the
days of service as a Chair of a Committee within a fiscal quarter.




ARTICLE V


MEETING FEES


A Director shall be paid the following fees for his or her in person or
telephonic attendance of Board and Committee meetings as follows:
 
5.1    Board: Two Thousand Five Hundred Dollars ($2,500) cash for attendance of:
(1) special Board meetings held in person, irrespective of length, and (2)
special Board meetings held telephonically that last approximately one hour. No
additional compensation shall be provided for attendance of regular Board
meetings.


5.2    Committees/Sub-Committees: Two Thousand Five Hundred Dollars ($2,500)
cash for attendance of the following Committee meetings, provided that the
Director is a member of such Committee: (1) regular or special Committee
meetings held in person, and (2) regular or special Committee meetings held
telephonically that last approximately one hour. Notwithstanding the foregoing,
each member of the Audit Committee shall be paid Two Thousand Five Hundred
Dollars ($2,500) in cash for his or her in person or telephonic attendance to
each Audit Committee meeting related to quarterly earnings releases, regardless
of the duration of such meeting.


5.2.1    Notwithstanding anything herein to the contrary, a Director shall be
paid $2,500 in cash for attendance to a regular or special meeting of a
Committee of which such Director is not a member, provided that such Director’s
attendance was made at the request of the Committee’s chair and provided further
that such payment is made in accordance with this Section 5.2.


5.2.2    New Committee Members: A Director attending a Committee meeting held
earlier on the same day of his or her appointment by the Board to such
Committee, will be eligible to receive Committee meeting fees as described under
this Section 5.2.




ARTICLE VI


EXPENSE REIMBURSEMENT AND COMPENSATION
FOR ADDITIONAL TIME EXPENDED


6.1    Expense Reimbursement. Each Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board or its Committees or in connection with other Board
related business.


6.2    Compensation for Additional Time. Each Director shall be compensated in
cash on a “per diem,” hourly or other basis at a rate that is reasonable and
fair to the Company as determined in the discretion of the Lead Independent
Director (or, should the matter be referred to them, the Board or the
Compensation Committee), for significant time spent outside of Board or
Committee meetings for meetings or activities outside the scope of normal Board
duties, including director training, meeting with Company management or external
auditors, interviewing director candidates or other activities deemed necessary
by the Chairman of the Board, the Lead Independent Director, or the entire
Board. Any dollar amounts set for a particular unit of time shall be paid on a
pro rata basis for time expended that is less than the full unit of time for
which a rate was set. The Lead Independent Director shall oversee requests for
compensation under this Article VI.














1





